Exhibit 10.1
Exhibit A — Participation
Plan Year 2011
(Participating employees and their participant categories should be listed at
the beginning of each year and adjusted for changes in participation throughout
the year.)
Category 1 — Marcie A. Barber — President and Chief Executive Officer
Category 2 — JoAnn McMinn — CFO, SVP
Category 3 — Pamela Eberman — SVP-Human Resource Manager
Donna Holmes — SVP — Credit Division Manager
Steven Kramm — SVP-Operations/Technology Division Manager
Corbett Monica — SVP-Loan Division Manager
Donald Shawley — SVP-Trust and Investment Management Division
Patricia Yearick — SVP-Community Banking Division

 

 



--------------------------------------------------------------------------------



 



Juniata Valley Financial Corp
Executive Annual Incentive Plan
Exhibit B — Bank Performance Factors and Award Schedule
Plan Year 2011
Category 1 — CEO Position
Goals
Performance Measures
(Basic) Earnings Per Share (75%)

          Threshold   Target   Maximum $1.09   $1.15   $1.27

Return on Average Equity (25%)

          Threshold   Target   Maximum 9.15%   9.63%   10.59%

Awards
(% of Base Pay)

          Threshold   Target   Maximum 12%   20%   30%

Parameters
1. Company measures will be 75% EPS and 25% ROAE.
2. After the award is calculated according to the above schedule, the Board has
the authority to adjust the award plus or minus 10% based on the participant’s
individual performance for the year.
3. Both Financial Measures must meet threshold to initiate an award in the plan.
4. Will interpolate awards between threshold, target, and optimum.
5. Will pay for performance above optimum at a scale of one-half the increase
between target and optimum.
6. Pay is defined as total base pay for the applicable plan year.

 

 



--------------------------------------------------------------------------------



 



Juniata Valley Financial Corp
Executive Annual Incentive Plan
Exhibit B — Bank Performance Factors and Award Schedule
Plan Year 2011
Category 2

                              Bank Goal — EPS and ROAE (same as Category 1)    
  Threshold     Target     Maximum  
Award as a % of pay
    4.0 %     10.0 %     15.0 %

                                              Individual Award       Not Meet  
  Meets Minimal     Meets     Exceeds Some     Exceeds Most  
Award as a % of pay
    0 %     2-2.5 %     4-6 %     6-7 %     8-10 %

Notes:

1.   Bank must achieve minimum of $1.09 EPS and 9.15% ROAE to generate any
payment.   2.   Bank performance between EPS and ROAE points is interpolated for
awards.   3.   Moderate flexibility in total award.   4.   Employee must be at
least at “meets minimal” level to earn individual award portion and annual
performance evaluation must be at least satisfactory for payment of an award
under plan.   5.   Individual award rating determined by assessing performance
of established objectives.   6.   Pay is defined as total base pay for
applicable plan year.

 

 



--------------------------------------------------------------------------------



 



Juniata Valley Financial Corp
Executive Annual Incentive Plan
Exhibit B — Bank Performance Factors and Award Schedule
Plan Year 2011
Category 3

                              Bank Goal — EPS and ROAE (same as Category 1)    
  Threshold     Target     Maximum  
Award as a % of pay
    3.0 %     7.5 %     12.5 %

                                              Individual Award       Not Meet  
  Meets Minimal     Meets     Exceeds Some     Exceeds Most  
Award as a % of pay
    0 %     2-2.5 %     4-6 %     6-7 %     8-10 %

Notes:

1.   Bank must achieve minimum of $1.09 EPS and 9.15% ROAE to generate any
payment.   2.   Bank performance between EPS and ROAE points is interpolated for
awards.   3.   Moderate flexibility in total award.   4.   Employee must be at
least at “meets minimal” level to earn individual award portion and annual
performance evaluation must be at least satisfactory for payment of an award
under plan.   5.   Individual award rating determined by assessing performance
of established objectives.   6.   Pay is defined as total base pay for
applicable plan year.

 

 



--------------------------------------------------------------------------------



 



Individual Performance Ratings Guidelines
Not Meet — Participant did not sufficiently meet his/her goals for the year. Was
late in achieving, did not meet expectations in quality of objective, goal was
met but because achieved substantially by another individual not under
participant’s direction. Participant in this category typically is on or nearing
probation — may not remain in current level for any substantial time period
Meets Minus — Meets Minimal — Participant has achieved most or all of goals but
accomplishments fell short in timing, quality, or by some other measure. May be
that 3 of 5 goals were met well but other 2 were substandard. Participant
typically has areas of improvement, needs coaching, should be able to improve to
the point of having fully acceptable performance.
Meets All — Participant has achieved all goals established. Met goals timely,
with expected quality, utilizing appropriate resources. Is good, solid
performance. Assuming goals were established with sufficient stretch, implies
that area performance met budgeted and strategic objectives.
Exceeds Some — Participant has met all and exceeded some goals. May have
exceeded time deadlines, quality levels, volumes, or other metrics in
objectives. Is very strong performer and performance translates into customer
and shareholder value.
Exceeds Most or All — Highest level of performance. Exceeds most or all goals
for the year. Exceeds volume, quality, timing and/or other objective metric. Top
performer. Highest award level and has delivered high value to customer and
shareholder.

 

 



--------------------------------------------------------------------------------



 



Goals and Objectives Guidelines

1)   Must be measurable — timing, quality, volume, resources utilized   2)  
Must be in writing, stated with all expectations and measures   3)   Should be
minimum of three and maximum of five per year   4)   Goals which carry over
calendar year should have interim measure points   5)   Goals and objectives
should add/retain value for Bank, customers, and shareholders   6)   Goals and
objectives need to be attainable but with “stretch”   7)   Goals and objectives
need to have “mutual buy-in” between CEO and participant   8)   Goals among
participants should not be contradictory or mutually exclusive — should
enhance/promote teamwork   9)   Goals should develop participants to grow and to
be challenged

 

 